Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
           The drawings are objected to because:
(1) On page 6 of the drawings, the sheet number “6/7” must be oriented in the same direction as the view so as to avoid having to rotate the sheet.  
(2) Same reference numerals should not be used in two different embodiments (namely Figs.6-7 of a first embodiment and Figs.8-12 of a second embodiment).  It is suggested similar reference numerals (such as 20’, 60’, 70’, etc.) be used in Figs.8-12.   
(3) In Fig.10, reference numeral “82” (the one on the left) should read --80--.  Note Figs.8-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0031], lines 4-5 do not agree with Fig.6 and lines 1-2 and 6 of paragraph [0033] of the specification.  It is suggested “80”, at line 4 of paragraph [0031], be changed to --82--, and “82”, at line 5 of paragraph [0031], be changed to --80--.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 8, “a razor cartridge” is vague.  Is it in addition to the one cited at line 7 of the claim?
           (2) In claim 1, line 12, “any one detent” is vague and should read --one of the two detents--.
           (3) In claim 1, lines 12 and 13, “its respective floor portion” is indefinite.  The phrase should read --its respective floor portion of the floor--.  
           (4) In claims 3, 10 and 16, “more further” does not make sense and should simply read --further--.
           (5) In claims 3, 10 and 16, line 3, “each end wall” is vague and should read --each of the end walls--.
           (6) In claims 3, 10 and 16, “a respective detent” is vague and should be changed to --a respective one of the detents--. 
           (7) In claims 5, 12 and 18, line 2, “one end wall” is vague and should read --one of the end walls--.
           (8) In claim 5, line 2, “the end wall” is indefinite and should read --the at least one end wall--.
           (9) In claims 8 and 14, line 5, “any one detent” is vague and should be changed to --one of the two detents--.
           (10) In claims 8 and 14, lines 5 and 6, “its respective floor portion” is indefinite.  The phrase should read --its respective floor portion of the floor--.  
           (11) In claims 8 and 14, line 6, “a deflection” is vague and indefinite.  It is suggested “a deflection is imparted to” be changed to --a force is applied to deflect--. 
           
Indication of Allowable Subject
1.        Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.        Claims 1-19 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed connector (i.e. independent claim 14), the claimed safety razor (i.e. independent claim 1 which includes all the limitations of claim 14), and the claimed razor cartridge (i.e. independent claim 8 which includes all the limitations of claim 14).  
            The most relevant reference is U.S. Patent No. 8,033,023 to Johnson which shows a connector (18) for a razor cartridge (16), the connector (18, see Fig.3A) having a recess (132) in part defined by opposed walls of connector (18) providing a floor (F, see Fig.7 as annotated below) and a ceiling (C) and two detents (158, see Fig.3A) extend from the floor (F) into the recess (132, see annotated Fig.7) substantially as claimed.  

    PNG
    media_image1.png
    455
    815
    media_image1.png
    Greyscale

            However, independent claims 1, 8 and 14 all require the floor (60) further having a center slot (90, see Figs.8-9) between the two detents (56,68) and the center slot (90) sized such that deflection of any one detent (56/58) on its respective floor portion is substantially independent of deflection of the other detent (56/58) on its respective floor.  None of the prior art of record taken alone or in combination thereof teaches or shows such claimed limitation.  The independent deflection of any one detent on its respective floor portion reduces forces needed on an ejector button for disengaging the razor cartridge from a razor handle.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724